Citation Nr: 0920899	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 
1151 for a left eye disability, to include decreased visual 
acuity, due to treatment at the Department of Veterans 
Affairs (VA) Medical Center (VAMC) on October 9, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1956 
to September 1959 and November 1960 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to compensation under 38 U.S.C.A. § 
1151 for left eye blindness.

The issue has been recharacterized to comport to the medical 
evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to disability compensation 
under 38 U.S.C.A. § 1151 due to surgery at the VAMC for his 
left eye in October 2001.  The Veteran claims that the 
surgery resulted in scarring and blindness in his left eye.  

Pertinent law and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the surgery upon which the claim for benefits is based 
with the physical condition after the surgery.  38 C.F.R. § 
3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c) 
(1).

A VA operative report dated October 9, 2001, notes that the 
Veteran was given a preoperative diagnosis of rhegmatogenous 
retinal detachment, left eye, and a postoperative diagnosis 
of the same.  A scleral buckle, cryotherapthy, and drainage 
of subretinal fluid procedure was performed and it was noted 
that an extensive subretinal hemorrhage, necessitating 
drainage of subretinal hemorrhage, complication occurred.  
The Veteran has a history of amblyopia and best corrected 
visual acuity of 20/200, left eye, and complains of severe 
acute decrease in vision.  The risks, benefits, and 
alternative, to retinal detachment repair were given and the 
Veteran elected to proceed with the surgery and gave informed 
consent.  It was noted that to leave the extensive subretinal 
hemorrhage would likely lead to a very poor visual outcome; 
it was decided to proceed with the removal of the subretinal 
hemorrhage via the pars plana.  It was noted further in an 
addendum report that the Veteran had a preoperative diagnosis 
of intraoperative choroidal hemorrhage during scleral 
buckling procedure and total retinal detachment, left eye, 
and a postoperative diagnosis of the same.  A pars plana 
vitrectomy and lensectomy, left eye, with removal of 
subretinal hematoma, air fluid exchange, endolaser, and 
silicone oil injection procedure was performed.  

A May 2002 private medical operative report notes a 
preoperative diagnosis of retained silicone oil and a 
postoperative diagnosis of retained silicone oil.  Silicone 
oil removal, gas fluid exchange, and endophotocoagulation 
procedures were performed.  It was noted that the Veteran had 
retinal surgery.  

A private ophthalmology treatment record, which was faxed to 
the Veteran's private physician in August 2003 notes that the 
Veteran had a best visual acuity of the left eye of 20/400 
and retina flat on buckle, left eye.  Other ophthalmology 
records from this same private provider notes that the 
Veteran's best visual acuity of the left eye was 20/CF3'.  A 
September 2004 private ophthalmology treatment record notes 
that the Veteran's best visual acuity in his left eye was 
CF1' and that his left eye is stable status post silicon oil, 
no evidence of recurrent retinal detachment.  The Board notes 
that a CF1' visual acuity is the equivalent of 20/8000.

The current record contains medical evidence that the Veteran 
may have additional decreased visual acuity or other 
disability of his left eye following his October 2001 VA left 
eye surgery.  However, there is insufficient medical evidence 
for the Board to decide the Veteran's claim and a VA 
examination should therefore be provided.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (c).

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by an appropriate medical 
professional to determine the nature and 
extent of any "additional disability," 
including decreased visual acuity, 
attributable to the procedures performed 
at the VA facility in October 2001.  All 
necessary studies and/or tests for an 
accurate assessment should be conducted.  
The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not that any additional left eye 
disability suffered as a result of the 
October 2001 VA treatment resulted from 
carelessness, negligence, lack of proper 
skill, error in judgment, or some other 
incident or fault on the part of the VA in 
the performance of the left eye surgery, 
or that the cause of any additional left 
eye disability was an event which was not 
reasonably foreseeable.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
asked to specifically note and address the 
private May 2002 intercurrent left eye 
procedure.  A rationale for all medical 
opinions must be provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).








_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




